
	
		II
		111th CONGRESS
		2d Session
		S. 3981
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2010
			Mr. Baucus (for himself,
			 Mr. Reid, Ms.
			 Stabenow, Mr. Reed,
			 Mr. Casey, Mr.
			 Durbin, Mrs. Murray,
			 Mr. Dodd, Mr.
			 Kerry, Mr. Brown of Ohio,
			 Mrs. Boxer, Mr.
			 Schumer, Mr. Lautenberg,
			 Mr. Franken, Mr. Rockefeller, Mr.
			 Wyden, Mr. Whitehouse,
			 Mr. Harkin, Mrs. Shaheen, and Mr.
			 Levin) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To provide for a temporary extension of unemployment
		  insurance provisions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Unemployment Insurance
			 Stabilization Act of 2010 or the USA Act.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking November 30,
			 2010 each place it appears and inserting January 3,
			 2012;
					(B)in the heading for subsection (b)(2), by
			 striking november 30,
			 2010 and inserting january 3, 2012;
			 and
					(C)in subsection (b)(3), by striking
			 April 30, 2011 and inserting June 9, 2012.
					(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking December 1,
			 2010 each place it appears and inserting January 4,
			 2012; and
					(B)in subsection (c), by striking
			 May 1, 2011 and inserting June 11, 2012.
					(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking April 30, 2011 and inserting June 10,
			 2012.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph (E), by striking
			 and at the end; and
				(2)by inserting after
			 subparagraph (F) the following:
					
						(G)the amendments
				made by section 2(a)(1) of the Unemployment
				Insurance Stabilization Act of 2010;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Unemployment Compensation Extension Act of
			 2010 (Public Law 111–205).
			3.Temporary
			 modification of indicators under the extended benefit program
			(a)IndicatorSection
			 203(d) of the Federal-State Extended Unemployment Compensation Act of 1970 (26
			 U.S.C. 3304 note) is amended, in the flush matter following paragraph (2), by
			 inserting after the first sentence the following sentence: Effective
			 with respect to compensation for weeks of unemployment beginning after the date
			 of enactment of the Unemployment Insurance
			 Stabilization Act of 2010 (or, if later, the date established
			 pursuant to State law), and ending on or before December 31, 2011, the State
			 may by law provide that the determination of whether there has been a state
			 on or off indicator beginning or ending any
			 extended benefit period shall be made under this subsection as if the word
			 two were three in subparagraph
			 (1)(A)..
			(b)Alternative
			 triggerSection 203(f) of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
				(1)by redesinating
			 paragraph (2) as paragraph (3); and
				(2)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)Effective with respect to
				compensation for weeks of unemployment beginning after the date of enactment of
				the Unemployment Insurance Stabilization Act
				of 2010 (or, if later, the date established pursuant to State
				law), and ending on or before December 31, 2011, the State may by law provide
				that the determination of whether there has been a state on or
				off indicator beginning or ending any extended benefit period
				shall be made under this subsection as if the word either were
				any, the word “both” were all, and the figure
				2 were 3 in clause
				(1)(A)(ii).
						.
				4.Budgetary
			 provisions
			(a)Statutory
			 PAYGOThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 ‘Budgetary Effects of PAYGO Legislation’ for this Act, jointly submitted for
			 printing in the Congressional Record by the Chairmen of the House and Senate
			 Budget Committees, provided that such statement has been submitted prior to the
			 vote on passage in the House acting first on this conference report or
			 amendment between the Houses.
			(b)Emergency
			 designationsSections 2 and
			 3—
				(1)are designated as an emergency requirement
			 pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law
			 111–139; 2 U.S.C. 933(g));
				(2)in the House of Representatives, are
			 designated as an emergency for purposes of pay-as-you-go principles; and
				(3)in the Senate, are designated as an
			 emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th
			 Congress), the concurrent resolution on the budget for fiscal year 2010.
				
